 

Exhibit 10.1

FOURTH AMENDMENT TO LEASE

This FOURTH AMENDMENT TO LEASE (the “Fourth Amendment”) dated this 19th day of
April, 2019 (the “Effective Date”) is made by and between ONE CANAL PARK
MASSACHUSETTS, LLC, a Delaware limited liability company (“Landlord”), and
HUBSPOT, INC., a Delaware corporation (“Tenant”).

RECITALS:

A.WHEREAS, Landlord and Tenant entered into that certain Lease dated October 7,
2016, as amended by that certain First Amendment to Lease dated February 14,
2017 (the “First Amendment”), as amended by Second Amendment to Lease dated
March 12, 2018 (the “Second Amendment”), and further amended by Third Amendment
to Lease dated May 2, 2018 (collectively, the “Lease”) whereby Tenant leases
from Landlord certain premises consisting of a total of approximately 65,496
rentable square feet, comprised of: (i) 16,750 rentable square feet on the
second (2nd) floor (“Premises A”); (ii) approximately 8,562 rentable square feet
on the second (2nd) floor (“Premises B”); (iii) approximately 9,022 rentable
square feet on fourth (4th) floor of the Building (“Premises C”); (iv)
approximately 21,052 rentable square feet on the fourth (4th) floor of the
Building (“Premises D”); and approximately 10,109 rentable square feet on the
first (1st ) floor of the Building (“Premises E”) (collectively, Premises A,
Premises B, Premises C, Premises D and Premises E shall be known as the
“Existing Premises”) in the building located at One Canal Park, Cambridge,
Massachusetts (the “Building”);

B.WHEREAS, the Expiration Date with respect to the Existing Premises is
scheduled to expire on April 30, 2029 (the “Expiration Date”); and

C.WHEREAS,Landlord has agreed and Tenant desires to lease additional space
consisting of approximately 30,074 rentable square feet on the third (3rd) floor
of the Building (“Premises F”) as substantially shown on the floor plan attached
hereto as EXHIBIT “A” subject to the terms and conditions set forth herein.

 

 

AGREEMENT:

NOW THEREFORE, in consideration of the promises contained herein and other good
and valuable consideration, the receipt of which is hereby acknowledged, the
parties agree as follows:

1.Recitals.  The recitals set forth above are incorporated herein and made a
part of this Fourth Amendment as if set forth herein in full.

2.Capitalized Terms.  All capitalized terms used in this Fourth Amendment that
are not defined in this Fourth Amendment shall have the meanings ascribed to
such terms in the Lease. In the event of any conflict between the terms of the
Lease and the terms of this Fourth Amendment, the definitions set forth in this
Fourth Amendment shall control.

1

 

--------------------------------------------------------------------------------

 

3.Term for Premises F.  

3.1Landlord demises to Tenant, and Tenant takes from Landlord, Premises F upon
and subject to the provisions of the Lease, as amended by this Fourth
Amendment.  Subject to the terms and conditions set forth herein, the Term of
the Lease with respect to Premises F (the “Premises F Term”) shall commence on
the later date to occur of (the “Premises F Commencement Date”):  (i) October 1,
2019, or (ii) date Landlord delivers possession of Premises F to Tenant vacant,
broom free, free of tenants, occupants, property and debris, in compliance with
all applicable Laws and free of Hazardous Materials that are required to be
removed, remediated, or encapsulated pursuant to applicable Environmental Laws
and shall expire on April 30, 2029 (the “Premises F Expiration Date”).  In no
even shall Landlord deliver Premises F to Tenant prior to October 1, 2019.  

3.2For purposes of this Fourth Amendment, the “Estimated Premises F Commencement
Date” is October 1, 2019.  From and after the Premises F Commencement Date,
Premises F shall be deemed a “Portion of the Premises” under the Lease. Once the
Premises F Commencement Date has occurred, Landlord and Tenant shall execute a
commencement date agreement, in a form similar to that which is attached as
Exhibit 5 to the Lease in order to confirm the Premises F Commencement Date, the
Premises F Expiration Date and the schedule with respect to Yearly Rent for
Premises F.

4.Premises F Rent Commencement Date. The “Premises F Rent Commencement Date”
shall commence on the Premises F Commencement Date.

2

 

--------------------------------------------------------------------------------

 

5.Yearly Rent for Premises F. Effective as of the Premises F Rent Commencement
Date, Tenant shall pay Yearly Rent with respect to Premises F in accordance with
the following schedule and in accordance with all other terms and conditions
applicable to the payment of Yearly Rent under the Lease:

 

Term for

Premises F

Yearly Rent

 

Monthly Payment

Per Rentable Square Foot of Premises F

From the Premises F Rent Commencement Date through the expiration of the First
Premises F Rent Year

$2,405,920.00

$200,493.33

$80.00

Second Premises

F Rent Year

$2,435,994.00

$202,999.50

$81.00

Third Premises F

Rent Year

$2,466,068.00

$205,505.67

$82.00

Fourth Premises

F Rent Year

$2,496,142.00

$208,011.83

$83.00

Fifth Premises F

Rent Year

$2,526,216.00

$210,518.00

$84.00

Sixth Premises F

Rent Year

$2,556,290.00

$213,024.17

$85.00

Seventh Premises F Rent Year

$2,586,364.00

$215,530.33

$86.00

Eighth Premises F Rent Year

$2,616,438.00

$218,036.50

$87.00

Ninth Premises F Rent Year

$2,646,512.00

$220,542.67

$88.00

From the commencement of the Tenth Premises F Rent Year through April 30, 2029

$2,676,586.00

$223,048.83

$89.00

 

For purposes of the Lease, the term “Premises F Rent Year” shall mean a
twelve-month period beginning on the Premises F Rent Commencement Date or any
anniversary of the Premises F Rent Commencement Date, except that if the
Premises F Rent Commencement Date does not fall on the first day of a calendar
month, then the first Premises F Rent Year shall begin on the Premises F Rent
Commencement Date and end on the last day of the month containing the first
anniversary of the Premises F Rent Commencement Date, and each succeeding
Premises F Rent Year shall begin on the day following the last day of the prior
Premises F Rent Year.

3

 

--------------------------------------------------------------------------------

 

6.Tax Excess for Premises F. The Tax Base with respect Premises F shall be the
actual amount of Taxes for the fiscal year 2021 (i.e., July 1, 2020, through
June 30, 2021). From and after July 1, 2021, Tenant shall pay to Landlord
Tenant’s Premises F Proportionate Share (as hereinafter defined) of the amount
by which Taxes in any Tax Period exceed the Tax Base with respect to Premises F,
with such excess payable in accordance with the terms and conditions of the
Lease. “Tenant’s Premises F Proportionate Share” shall be 29.64%.    

7.Operating Excess for Premises F. The Operating Costs in the Base Year with
respect to Premises F shall be the actual amount of Operating Costs for the
calendar year 2020. From and after January 1, 2021, Tenant shall pay to Landlord
Tenant’s Premises F Proportionate Share of the amount by which Operating Costs
in any Operating Year exceed the Operating Costs in the Base Year with respect
to Premises F, with such excess payable in accordance with the terms and
conditions of the Lease.  

8.Amendment to Parking.  For purposes of clarification herein, Tenant currently
has the right to thirty eight (38) Parking Passes under the Lease. Effective as
of the Premises F Commencement Date, Tenant shall have the right to thirty (30)
additional Parking Passes under the Lease. Effective as of the Premises D
Commencement Date, Tenant shall have the right to ten (10) additional Parking
Passes under the Lease. The Parking Passes shall be subject to all of the terms
and conditions of Section 30.12 of the Lease.  

9.Condition of Premises F.  Except for Landlord’s obligation to: (a) deliver
Premises F in accordance with Section 3.1 of this Fourth Amendment; (b) demolish
the existing improvements in Premises F at its sole cost and expense in
accordance with a demolition plan mutually agreed to by Landlord and Tenant; (c)
and to provide the Premises F Improvement Allowance as more particularly
described on Exhibit “B” attached hereto, Landlord shall not be obligated to
make any improvements or contribute any allowances and Tenant shall take
occupancy of the Premises F in its “as-is” condition as of the date of this
Fourth Amendment.  Notwithstanding the foregoing, (i) Landlord’s representation
set forth in Section 2.2 of the Lease shall apply with respect to Premises F as
of the Premises F Commencement Date, (ii) Section 3.1(c) of the Lease shall
apply to Premises F, and (iii) Section 3.1(d) shall apply to Premises F.

10.Tenant’s Extension Option.  For purposes of confirmation herein, Tenant’s
Extension Option under Section 30.16 (Tenant’s Option to Extend the Term of the
Lease) shall be applicable to Premises F.  

11.Deletion of Tenant’s Right of First Offer. Section 30.17. Tenant’s Right of
First Offer. shall be deleted and of no further force and effect.

12.Exterior Building Signage.  Section 13. Building Signage. of the Second
Amendment shall be deleted in its entirety and replaced with the following:

4

 

--------------------------------------------------------------------------------

 

Notwithstanding the terms and conditions of Section 18.4 of the Lease, and
subject to: (i) all applicable laws; and (ii) Landlord’s prior written approval,
which approval shall not be unreasonably withheld, conditioned or delayed,
Tenant, at its sole cost and expense, shall have the right to install exclusive
signage on any area above the first (1st) floor of the exterior office portion
of the Building (the “Exterior Building Signage”) which shall exclude any
signage below the first (1st) floor for the ground floor retail tenants of the
Building. The size and location of the Exterior Building signage shall be
mutually agreed upon by Landlord and Tenant and shall be subject to the approval
of the City of Cambridge.  Upon expiration or earlier termination of the Lease,
Tenant shall remove the Exterior Building Signage at its sole cost and expense
and leave the Building façade in good, clean condition and repair.  

13.Lobby and Common Area Improvements. Subject to Landlord’s prior written
approval, which approval shall not be unreasonably withheld, conditioned or
delayed, Tenant, at its sole cost and expense shall have the right to: (a) make
modifications and improvements to the lobby and all common areas of the Building
for the purpose of creating more usable soft seating and communal space; and (b)
to install interior signage and branding within the lobby and all common areas.
Except as set forth herein, the provisions of this paragraph shall be considered
Alterations and subject to all terms and conditions of the Lease that govern the
same.

14.Letter of Credit. Landlord is currently holding a Letter of Credit in the
amount of $444,890.20. Notwithstanding any terms and conditions of this Lease to
the contrary, as of the date of Tenant’s signature to this Fourth Amendment, and
as a condition to the effectiveness of this Fourth Amendment, the Letter of
Credit shall be amended or replaced so as to increase the amount to $594,725.50.
The Letter of Credit shall be amended or replaced so as to increase the amount
to $1,151,206 on or before the Premises F Commencement Date. The Letter of
Credit shall be amended or replaced so as to increase the amount to
$1,540,668.00 on or before the Premises D Commencement Date. All other terms and
condition set forth in Article 8.2 of the Lease with respect to the Letter of
Credit shall remain in full force and effect.  

15.Dog Friendly Premises. Paragraphs (f) and (g) of Section 30.19 of the Lease
shall be deleted in its entirety and replaced with the following:

(f)Access to and egress from the Building and tenant premises shall be as
follows:

(i)Enter or exit from the Building using only the Otis Way entrance and the
stairwell off the vestibule. Dogs shall be permitted in the main lobby of the
Building to access the first (1st) floor suite. Dogs in the first (1st) floor
premises may use any of the Canal facing doors that serve their space.

(g)Dogs are not permitted in the restrooms, elevators, bicycle room, or in any
Building public or common space existing currently or designated by Landlord in
the future except in the areas designated in clause (i) above.

5

 

--------------------------------------------------------------------------------

 

16.Bicycle Room. Tenant shall have access to the bicycle room on the first (1st)
floor of the Building for the purpose of storing bicycles and subject to such
reasonable rules and regulations as may be required by Landlord.

17.Brokers. Tenant represents to Landlord that Tenant has not dealt with any
broker in connection with this Fourth Amendment other than CBRE/New England
representing Landlord exclusively (“Landlord’s Broker”), and T3 Advisors, LLC,
representing Tenant exclusively (“Tenant’s Broker”), and warrants that no other
broker is or may be entitled to any commission in connection therewith. Tenant
agrees to indemnify, defend and hold harmless Landlord and Landlord’s agents
from all damages, liability and expense (including reasonable attorneys’ fees)
arising from any claims or demands of any other brokers or finders for any
commission alleged to be due such brokers or finders in connection with their
participation in the negotiation with Tenant of this Fourth Amendment other than
Landlord’s Broker and Tenant’s Broker. Landlord represents and warrants that, in
connection with the execution and delivery of the Lease, it has not directly or
indirectly dealt with any broker other than Landlord’s Broker and Tenant’s
Broker.  Landlord agrees to defend, exonerate and save harmless Tenant and
anyone claiming by, through, or under Tenant against any claims arising in
breach of the representation and warranty set forth in the immediately preceding
sentence.  Landlord shall pay any commissions due to Landlord’s Broker and
Tenant’s Broker pursuant to a separate agreement between Landlord and Landlord’s
Broker.

18.Counterparts and Authority.  This Fourth Amendment may be executed in several
counterparts, each of which shall be an original and all of which shall
constitute but one and the same instrument.  Landlord and Tenant each warrant to
the other that the person or persons executing this Fourth Amendment on its
behalf has or have authority to do so and that such execution has fully
obligated and bound such party to all terms and provisions of this Fourth
Amendment.

19.Confirmation of Lease. Except as amended by this Fourth Amendment, all terms
and provisions of the Lease shall remain in full force and effect, and as
further modified by this Fourth Amendment, is expressly ratified and confirmed
by the parties hereto. This Fourth Amendment shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns,
subject to the provisions of the Lease regarding assignment and subletting.

20.Governing Law; Interpretation and Partial Invalidity.  This Fourth Amendment
shall be governed and construed in accordance with the laws of the Commonwealth
of Massachusetts.  If any term of this Fourth Amendment, or the application
thereof to any person or circumstances, shall to any extent be invalid or
unenforceable, the remainder of this Fourth Amendment, or the application of
such term to persons or circumstances other than those as to which it is invalid
or unenforceable, shall not be affected thereby, and each term of this Fourth
Amendment shall be valid and enforceable to the fullest extent permitted by
law.  The titles for the paragraphs are for convenience only and are not to be
considered in construing this Fourth Amendment.  This Fourth Amendment contains
all of the agreements of the parties with respect to the subject matter hereof,
and supersedes all prior dealings between them with respect to such subject
matter.

21.Binding Agreement.  This document shall become effective and binding only
upon the execution and delivery of this Fourth Amendment by both Landlord and
Tenant.

[SIGNATURE PAGE TO FOLLOW]

 

6

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, Landlord and Tenant have caused this Fourth Amendment to be
executed as of the Effective Date.

 

LANDLORD:  

 

ONE CANAL PARK MASSACHUSETTS, LLC

a Delaware limited liability company

 

By:

 

Bay State REIT, LLC

 

 

a Delaware limited liability company, its Manager

 

By:

 

U.S. Real Estate Investment Fund REIT, Inc.

 

 

a Delaware corporation, its Manager

 

By:

 

/s/ Thomas Taranto

Name:

 

Thomas Taranto

Title:

 

Vice President

TENANT:

 

HUBSPOT, INC.

a Delaware corporation

 

By:

 

/s/ John Kelleher

Name:

 

John Kelleher

Title:

 

General Counsel

 

7

 

--------------------------------------------------------------------------------

 

EXHIBIT “A”

 

PREMISES F

 

ATTACHED HERETO

 

 

8

 

--------------------------------------------------------------------------------

 

EXHIBIT “B”

 

PREMISES F IMPROVEMENT Allowance

 

1.Landlord shall, in the manner set forth in Section 5.2(b) of the Lease,
provide to Tenant an allowance of up to $58.00 per rentable square foot of
Premises F (which equals up to $1,744,292.00 in total) (the “Premises F
Improvement Allowance”). The Premises F Improvement Allowance shall be used by
Tenant to pay for the construct certain improvements with respect to the
Premises F (the “Premises F Tenant Improvements”).  

2.Landlord agrees that Tenant may apply the Premises F Improvement Allowance
towards hard construction costs, soft costs (such as permitting, architectural
and engineering fees), voice and data wiring and cabling costs, and furniture,
fixtures and equipment expenses subject to and in accordance with the same terms
and conditions set forth in Sections 5.2(b) and 5.2(c) of the Lease.

3.Tenant acknowledges that all costs for the Premises F Tenant Improvements in
excess of the Premises F Improvement Allowance shall be at the sole cost and
expense of Tenant.

4.The Premises F Tenant Improvements shall: (a) be subject to the same terms and
conditions set forth in Section 5 of the Lease applicable to the Tenant’s Work,
provided, however, in no event shall Tenant be required to post any lien bonds
or surety payment and performance bonds with respect to the Premises F Tenant
Improvements; (b) based on plans and specifications previously approved by
Landlord, which approval shall not be unreasonably withheld, conditioned or
delayed; (c) performed in a good and workmanlike manner by contractors
previously approved by Landlord, which approval shall not be unreasonably
withheld, conditioned or delayed; and (d) be in compliance with all applicable
laws and regulations.

5.Landlord shall disburse the Premises F Improvement Allowance to Tenant on a
periodic basis (but no more than once per month) in accordance with the terms
and conditions of Section 5.2 of the Lease applicable to the Landlord’s
Contribution.

6.Tenant must request disbursement of the Premises F Improvement Allowance on or
before the date which is eighteen (18) months following the Premises F
Commencement Date, the failing of which shall cause Tenant to forfeit any
portion of the Premises F Improvement Allowance not requisitioned by Tenant as
of such applicable date. Tenant shall not be permitted to apply any unused
portion of the Premises F Improvement Allowance toward Rent or other amounts due
under the Lease.

7.If Landlord fails timely to pay any portion of the Premises F Improvement
Allowance when properly due and as to which Tenant has satisfied the requisition
conditions, and such failure shall continue for thirty (30) days after written
notice from Tenant to Landlord, then Tenant, provided no monetary or material
non-monetary Event of Default of Tenant has occurred and is continuing, may
deliver a second notice to Landlord, which notice shall specify the Requisition
that has not been timely paid, the date upon which it was sent to Landlord, and
if Landlord fails to disburse the amount expressly referenced in such notice
within five (5) business days, then Tenant shall have the right to have such
unpaid amount credited against the next installment(s) of Yearly Rent thereafter
due under the Lease, until such sums due Tenant have been fully paid by Landlord
or fully credited and accounted for.

9

 